Clinton, J.
Where the owner of a plantation enters into a written contract with a merchant, who furnishes supplies to the tenants-on said plantation, whereby said planter agrees that he will waive his lessor’s lien in favor of said merchant, in case of a total failure of the crop, and the word ‘‘total” is erased, and there is a conflict of evidence as to who erased it, held : The con*101tract will be construed against defendant who wrote it, for the reason that it would he nugatory if the word “total” were left in it. C. C. 1950, 1951, 1957.
2.A crop is a failure when it does not pay the expenses reasonably necessary to make it, under ordinary circumstances.